    USDC IN/ND case 3:18-cv-00023-JD-MGG document 27 filed 09/21/20 page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                      SOUTH BEND DIVISION
     MARY KRISTINA STONE,                                 )
                                                          )
            Plaintiff,                                    )
                                                          )
            v.                                            )   Case No. 3:18-cv-0023-JD-MGG
                                                          )
     ANDREW M. SAUL., Commissioner of                     )
     Social Security                                      )
                                                          )
            Defendant.                                    )

                                           OPINION AND ORDER

         The Court previously remanded this social security appeal for further proceedings on

plaintiff Mary Kristina Stone’s claim for benefits. [DE 17]. The Court also granted a motion for

attorneys’ fees under the Equal Access to Justice Act, in the amount of $6,160.09. [DE 23]. On

remand, the Commissioner issued a fully favorable decision on Ms. Stone’s claim. As a result,

the Commissioner awarded Ms. Stone past-due benefits beginning in November 2013 through

July 2020, which came to a total of $55,290. Ms. Stone’s attorney now seeks an award of

attorneys’ fees under 42 U.S.C. § 406(b) in the amount of $7,822.50, 1 or one quarter of the past-

due benefits, subject to refunding the EAJA fees to Ms. Stone. [DE 24]. The Commissioner does

not object to the motion. [DE 26].

         Under § 406(b), an attorney who has successfully represented a claimant in federal court

may receive “a reasonable fee for such representation, not in excess of 25 percent of the total

past-due benefits to which the claimant is entitled by reason of such judgment . . . .” 42 U.S.C.

§ 406(b)(1)(A). Counsel cannot recover fees under both the EAJA and § 406(b), though, so they



1
 Plaintiff’s agency attorney has been authorized fees of $6,000.00 for representation at the post-litigation hearing,
paid to his agency attorney, not the attorney bringing this motion, under 42 U.S.C. § 406(a), reducing the available
funds to $7,822.50 from the claimant’s past due benefits under § 406(b).
USDC IN/ND case 3:18-cv-00023-JD-MGG document 27 filed 09/21/20 page 2 of 3


must either refund the EAJA award or subtract that amount from the § 406(b) request. See

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (explaining that “an EAJA award offsets an

award under Section 406(b)”).

       The fees awarded under 406(b) must be reasonable. Gisbrecht, 535 U.S. at 809. The

Supreme Court has explained:

       Congress has provided one boundary line: Agreements are unenforceable to the
       extent that they provide for fees exceeding 25 percent of the past-due benefits.
       Within the 25 percent boundary, . . . the attorney for the successful claimant must
       show that the fee sought is reasonable for the services rendered . . .

       Courts that approach fee determinations by looking first to the contingent-fee
       agreement, then testing it for reasonableness, have appropriately reduced the
       attorney’s recovery based on the character of the representation and the results the
       representative achieved. If the attorney is responsible for delay, for example, a
       reduction is in order so that the attorney will not profit from the accumulation of
       benefits during the pendency of the case in court. If the benefits are large in
       comparison to the amount of time counsel spent on the case, a downward
       adjustment is similarly in order.

Id. at 807–08 (citations and footnotes omitted).

       The Court finds that the fee requested is reasonable under that standard. Ms. Stone’s

counsel spent 28.1 hours of attorney time and 7.5 hours of non-attorney time in representing Ms.

Stone in federal court. That amount of time was quite reasonable in light of the thousand-page

record. They also produced a detailed and well-researched brief, and filed a thorough statement

of Ms. Stone’s medical history. As a result, the Court remanded this case to the Commissioner

for further proceedings, and Ms. Stone received a fully favorable decision on remand. Ms. Stone

thus received past-due benefits, which is an excellent outcome for Ms. Stone. Counsel also

sought and received an award under the EAJA, which will be refunded back to Ms. Stone upon

payment of the fees under § 406(b), thus defraying a portion of those fees.

       Counsel did not unreasonably delay this action so as to allow the past-due benefits to

accrue, either. The total amount requested is also reasonable in relation to the amount of time

                                                   2
USDC IN/ND case 3:18-cv-00023-JD-MGG document 27 filed 09/21/20 page 3 of 3


spent on this case. The total requested would amount to about $216 per hour of attorney time and

$100 of non-attorney time. That is within the range of rates that courts have approved in this

context and is reasonable in light of the contingency nature of this work.

       For those reasons, the Court GRANTS the motion for attorneys’ fees under § 406(b) in

the amount of $7,822.50 and ORDERS the Commissioner to pay that amount out of the award of

past-due benefits. [DE 24]. Upon receipt of that amount, counsel shall refund the EAJA award to

Ms. Stone.

       SO ORDERED.

       ENTERED: September 21, 2020

                                                    /s/ JON E. DEGUILIO
                                             Chief Judge
                                             United States District Court




                                                 3
